Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/17/2022 has been entered.
Response to Arguments
Applicant’s arguments filed on 05/17/2022 have been fully considered but they are no persuasive.
The Applicant argues that in regard to claim 1 that the combination of Tasaki and Brodsky prior art, does not teach the limitation of “a sheet attached only to the second side.”
In response to this argument, the Examiner directs the applicant’s attention to the combination of Tasaki and Brodsky prior art, which teaches wherein a sheet (56/55/70) attached only to the second side (see Brodsky, Figs.2-3, 5 and 7 as shown below and col.1, lines 50-60).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to combine the teachings of Tasaki and Brodsky to enable a sheet (56/55/70) to be attached only to the second side, the sheet (56/55/70) including a wire mesh, wherein the wire mesh (56) includes a first set of wires and a second set of wires in opposite directions, and wherein portions of the first set of wires form tips contacting the second side as taught by Brodsky in order to enhance heat removal (see Brodsky, Figs.2-3, 5 and 7 as shown below and col.1, lines 50-60).
In addition, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to determine the dimensions of the Tasaki’s sheet 50 according to the teachings of Brodsky in order to enhance heat removal.
In addition, during patent examination, the pending claims must be "given their broadest reasonable interpretation consistent with the specification."  In re Hyatt, 211 F.3d 1367, 1372, 54 USPQ2d 1664, 1667 (Fed. Cir. 2000). While the claims of issued patents are interpreted in light of the specification, prosecution history, prior art and other claims, this is not the mode of claim interpretation to be applied during examination. During examination, the claims must be interpreted as broadly as their terms reasonably allow.   In re American Academy of Science Tech Center, F.3d, 2004 WL 1067528 (Fed. Cir. May 13, 2004) (The USPTO uses a different standard for construing claims than that used by district courts; during examination the USPTO must give claims their broadest reasonable interpretation.) This means that the words of the claim must be given their plain meaning unless applicant has provided a clear definition in the specification. In re Zletz, 893 F.2d 319, 321, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989) >; Chef America, Inc. v. Lamb-Weston, Inc., 358 F.3d 1371, 1372, 69 USPQ2d 1857 (Fed. Cir. 2004). 
The Examiner would further point out that “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). Therefore, the combination of Tasaki and Brodsky prior art reference does meet all the limitation in claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-10 are rejected under 35 U.S.C. 103 as being unpatentable over Tasaki et al. (U.S. 2009/0065586 A1, hereinafter refer to Tasaki) in view of Brodsky et al. (U.S. Pat. No. 6,037,658, hereinafter refer to Brodsky).
Regarding Claim 1: Tasaki discloses an integrated circuit (IC) package (see Tasaki, Figs.4(a) and 4(c) -4(d) as shown below and ¶ [0001]) comprising: 


    PNG
    media_image1.png
    245
    615
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    316
    700
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    266
    612
    media_image3.png
    Greyscale

a semiconductor die (10) including a first side and a second side opposite the first side (see Tasaki, Figs.4(a) and 4(c) -4(d) as shown above); 
a sheet (50) attached to the second side, the sheet (50) including a wire mesh (conductive particles/41) that electrically connects with a substrate (20) via a conductive adhesive (40; note: a portion of conductive adhesive layer 40 which form a contact with substrate is equivalent to the claimed  “conductive adhesive”), and wherein the conductive adhesive (40) is an organic adhesive (see Tasaki, Figs.4(a) and 4(c) -4(d) as shown above, ¶ [0031]- ¶ [0031], and ¶ [0041]). 
Tasaki is silent upon explicitly disclosing wherein a sheet attached only to the second side, the sheet including a wire mesh,
wherein the wire mesh includes a first set of wires and a second set of wires in opposite directions, and wherein portions of the first set of wires form tips contacting the second side.
Before effective filing date of the claimed invention the disclosed sheet were known to include a wire mesh, wherein the wire mesh includes a first set of wires and a second set of wires in opposite directions, and wherein portions of the first set of wires form tips contacting the second side in order to enhance heat removal.
For support see Brodsky, which teaches wherein a sheet (56/55/70) attached only to the second side, the sheet (56/55/70) including a wire mesh (56) (see Brodsky, Figs.2-3, 5 and 7 as shown below and col.1, lines 50-60),
wherein the wire mesh (56) includes a first set of wires and a second set of wires in opposite directions, and wherein portions of the first set of wires form tips contacting the second side (see Brodsky, Figs.2-3, 5 and 7 as shown below).

    PNG
    media_image4.png
    400
    544
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    405
    532
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    506
    589
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    431
    584
    media_image7.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to combine the teachings of Tasaki and Brodsky to enable a sheet (56/55/70) to be attached only to the second side, the sheet (56/55/70) including a wire mesh, wherein the wire mesh (56) includes a first set of wires and a second set of wires in opposite directions, and wherein portions of the first set of wires form tips contacting the second side as taught by Brodsky in order to enhance heat removal (see Brodsky, Figs.2-3, 5 and 7 as shown above and col.1, lines 50-60).
In addition, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to determine the dimensions of the Tasaki’s sheet 50 according to the teachings of Brodsky in order to enhance heat removal.
Regarding Claim 3: Tasaki as modified teaches an integrated circuit (IC) package as set forth in claim 1 as above. The combination of Tasaki and Brodsky further teaches wherein the substrate (20) includes substrate leads (21 under the footprints of IC 10) and non- substrate leads (21 outside of footprints of IC 10) (see Tasaki, Figs.4(a) and 4(c) -4(d) as shown above).  
Regarding Claim 4: Tasaki as modified teaches an integrated circuit (IC) package as set forth in claim 3 as above. The combination of Tasaki and Brodsky further teaches wherein sheet (50) is electrically connected to at least one of the substrate leads (21) (see Tasaki, Figs.4(a) and 4(c) -4(d) as shown above, ¶ [0031]- ¶ [0031], and ¶ [0041]).
Regarding Claim 5: Tasaki as modified teaches an integrated circuit (IC) package as set forth in claim 1 as above. The combination of Tasaki and Brodsky further teaches wherein the first side is electrically connected to the substrate (20) via bump bonds (2/13) (see Tasaki, Figs.4(a) and 4(c) -4(d) as shown above, Fig.2, ¶ [0031]- ¶ [0031], and ¶ [0041]).
Regarding Claim 6: Tasaki as modified teaches an integrated circuit (IC) package as set forth in claim 1 as above. The combination of Tasaki and Brodsky further teaches wherein the conductive adhesive (40) is an anisotropic conductive adhesive or an anisotropic conductive tape (see Tasaki, Figs.4(a) and 4(c) -4(d) as shown above, ¶ [0031]- ¶ [0031], and ¶ [0041]).
Regarding Claim 7: Tasaki as modified teaches an integrated circuit (IC) package as set forth in claim 1 as above. The combination of Tasaki and Brodsky further teaches wherein the conductive adhesive (40) includes one of carbon particles and metal particles (42) (see Tasaki, Figs.4(a) and 4(c) -4(d) as shown above, ¶ [0031]- ¶ [0031], and ¶ [0041]).
Regarding Claim 8: Tasaki as modified teaches an integrated circuit (IC) package as set forth in claim 1 as above. The combination of Tasaki and Brodsky further teaches wherein a lid (30/54) attached to the sheet (50/56/55/70) (see Tasaki, Figs.4(a) and 4(c) -4(d) as shown above and see Brodsky, Figs.2-3, 5 and 7 as shown above).
Regarding Claim 9: Tasaki as modified teaches an integrated circuit (IC) package as set forth in claim 1 as above. The combination of Tasaki and Brodsky further teaches wherein a compound or sealant (40/30) attached to the sheet (50) (see Tasaki, Figs.4(a) and 4(c) -4(d) as shown above).
Regarding Claim 10: Tasaki as modified teaches an integrated circuit (IC) package as set forth in claim 1 as above. The combination of Tasaki and Brodsky further teaches wherein the first set of wires and the second set of wires in opposite directions form a woven wire mesh (56) (see Brodsky, Figs.2-3, 5 and 7 as shown above and col.1, lines 50-60).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Tasaki et al. (U.S. 2009/0065586 A1, hereinafter refer to Tasaki) and Brodsky et al. (U.S. Pat. No. 6,037,658, hereinafter refer to Brodsky) as applied to claim 1 above, and further in view of Eden et al. (U.S. 2002/0076851 A1, hereinafter refer to Eden).
Regarding Claim 2: Tasaki as modified teaches an integrated circuit (IC) package as applied to claim 1 above. The combination of Tasaki and Brodsky further teaches wherein the semiconductor die includes a semiconductor circuit layer (12) and an interconnect region (13) (see Tasaki, Figs.4(a) and 4(c) -4(d) as shown above and abstract); however, the combination of Tasaki and Brodsky is silent upon explicitly disclosing wherein the semiconductor die includes a plurality of PMOS transistors, a plurality of NMOS transistors.
Before effective filing date of the claimed invention the disclosed semiconductor die were known to include a plurality of PMOS transistors and a plurality of NMOS transistors in order to obtain a CMOS transistor die.
For support see Eden, which teaches wherein the semiconductor die (52) includes a plurality of PMOS transistors, a plurality of NMOS transistors (see Eden, Figs.13 and 5, ¶ [0042] - ¶ [0046], and ¶ [0100] - ¶ [0107]).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to combine the teachings of Tasaki, Brodsky, and Eden in order to obtain a CMOS transistor die (see Eden, Figs.13 and 5, ¶ [0042] - ¶ [0046], and ¶ [0100] - ¶ [0107]).
Conclusion
16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BITEW A DINKE whose telephone number is (571)272-0534. The examiner can normally be reached M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM KRAIG can be reached on (571)272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BITEW A DINKE/Primary Examiner, Art Unit 2896